Citation Nr: 0315990	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  97-06 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The appellant served on active duty from November 1967 to 
April 1969.  He then served in the Reserves until August 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee.  The appellant now resides in the 
jurisdiction of the VA Regional Office (RO) in Chicago, 
Illinois.
 
The appellant's claim was remanded by the Board for further 
development in June 1999.  The development has been 
accomplished to the extent possible, and the appellant's 
claim is now ready for review by the Board.


FINDING OF FACT

The appellant did not develop multiple sclerosis in service, 
or within seven years of discharge from service, and the 
post-service condition is unrelated to his military service.


CONCLUSION OF LAW

The appellant did not incur multiple sclerosis as a result of 
his military service.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.309 (2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

With respect to VA's duty to notify, the record shows that 
the requirements of the VCAA were set forth in detail in a 
letter furnished to the appellant and his representative in 
March 2001.  Moreover, it appears from the contentions and 
arguments presented by the appellant that he is fully aware 
of the relevant law and evidence germane to his service 
connection claim at issue on appeal, and is aware, as well, 
of the responsibilities that both he and VA share with 
respect to the development of the claim.  The VCAA-notice 
letter of March 2001 informed him what evidence and 
information VA would be obtaining, and explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  That letter also told him what was needed 
specifically to substantiate a service connection claim.  The 
letter advised him of the need to provide releases so VA 
could obtain certain treatment records and employment 
records.  In view of the above, and from review of the 
evidence in the claims file, there does not appear to be any 
additional missing information or other evidence that has not 
been accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

Finally, with regard to VA's duty to notify, the Board notes 
that the VCAA notification letter sent to the appellant in 
March 2001 essentially complied with the recent holding of 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
advised the appellant of the VCAA.  The RO's duty to notify, 
pursuant to 38 C.F.R. § 3.159(b), was not invalidated by the 
recent Federal Circuit decision.  Moreover, although the 
letter requested a response within 60 days, the appellant was 
also expressly notified that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The appellant's case was not decided 
before the one-year period expired, so he has had ample time 
to submit information and evidence to substantiate his claim.  

With respect to VA's duty to assist, all medical records 
referenced by the appellant, that are available, have been 
obtained, to include VA and private treatment records.  The 
appellant has submitted numerous private medical records, as 
well as letters from private physicians, in support of his 
claim.  Some private treatment records are not available 
according to the appellant or according to the physician 
(i.e., Dr. Burrow).  Based on the express statements of 
unavailability of records, it would be futile to make 
additional requests for these missing records.  The 
appellant's service medical records have been obtained.  The 
appellant's Social Security Administration records and some 
employer medical records were obtained.  The Board is unaware 
of any additional relevant evidence that is obtainable.  

The duty to assist also includes, when appropriate, the duty 
to conduct a medical examination of the claimant.  In this 
case, the RO provided the appellant with VA compensation 
examination in 1996, with a medical opinion in December 2002 
that included a review of the record and medical opinion as 
to the etiology of the claimed condition and its relationship 
to the appellant's military service.  Further examination is 
not needed because there is sufficient medical evidence to 
decide the claim.  The Board notes the representative's 
argument that the 2002 medical opinion does not indicate that 
all records were reviewed.  There is no basis for that 
contention.  The medical opinion discusses specific relevant 
evidence for and against the appellant's claim and contains 
the requested opinion.  There is no reason to speculate the 
examiner did not review the entire file.

In light of the circumstances of this case, which has 
involved extensive development of all medical records known 
to exist, and obtaining VA medical examinations and opinions 
concerning the etiology of the appellant's claimed condition, 
it appears that VA has done everything reasonably possible to 
assist the appellant.  Further delay of the appellate review 
of this case by the Board would serve no useful purpose.  
Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

The Board has reviewed all the evidence in the appellant's 
two claims folders, which includes, but is not limited to:  
service medical records; his contentions, including those 
raised at a personal hearing; Social Security Administration 
records; VA examination reports; and extensive private 
medical records.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on this claim.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).  If multiple sclerosis 
(MS) is manifested to a compensable degree within seven years 
of separation from active service, presumptive service 
connection will be considered.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  

The appellant's service medical records reveal treatment for 
back pain, headaches and viral meningitis.  The service 
medical records, including the March 1969 discharge 
examination report, make no mention of MS.

A March 1981 private medical record indicates that the 
appellant was seen complaining of weakness of the right 
extremities for a period of approximately 10 days.  The 
appellant had gone to a Naval Reserve Unit meeting, and was 
told that he should see a physician after a weekend in the 
Reserves.

Private medical records of T.E.D., M.D., dated in January 
1982, indicate that the appellant reported that over the last 
couple months he had developed symptoms of easy 
fatigueability.  The appellant gave a history of weak right 
extremities a year previously, that had resolved.  The 
appellant also gave a history of viral meningitis when he was 
in the military.  The impression included possible 
demyelinating disease.

The record contains a February 1982 letter from J.A.M., M.D., 
addressed to Dr. T.E.D..  Dr. J.A.M., noted that Dr. T.E.D. 
had seen the appellant almost a year previously regarding 
numbness and hemiparesis of his right upper and lower 
extremities.  Dr. J.A.M. noted that the appellant stated that 
the symptoms came on fairly abruptly.  Dr. J.A.M suspected 
that the appellant had a demyelinating disease. 

A March 1982 letter from B.E.S., M.D., indicates that the 
appellant presented a history of neurologic disease which 
dated back at least a year.  Dr. B.E.S., noted that so far as 
could be determined, the appellant did not have any 
neurologic complaints prior to the onset of a right 
hemiparesis about a year ago.

A June 1983 letter from V.M.R., M.D., indicates that the 
appellant had been under his care since July 1982.  Dr. 
V.M.R. stated that according to the appellant's history, he 
developed symptoms of MS in February 1980.

The appellant testified before a hearing officer at the RO in 
April 1997.  He reported that he experienced periods of 
fatigue and severe weakness during service.  The appellant 
asserted that the periods of fatigue and weakness continued 
after discharge from service.  The appellant maintained that 
his MS was misdiagnosed until the 1980's.  The appellant 
asserted that once he was finally diagnosed with MS, he could 
look back over all those times he had problems in the past, 
and know that it was MS that had been causing his symptoms 
over the years.

Three letters were received from the appellant in October 
1997.  One was a letter from his former employer, a bakery, 
indicating that the appellant's employment records were 
unavailable.  The other two letters were from coworkers.  One 
coworker stated that the appellant had worked in a production 
line at the bakery where the temperature was over 100 
degrees.  She remembered that the appellant experienced 
psychical problems which caused him to be absent from work 
periodically and which finally caused him to quit.  She noted 
that about a year later the appellant returned to the company 
and was given a less strenuous job and the appellant worked 
there for about seven years.  The other coworker also stated 
that the appellant had some health problems which kept him 
from steady work inside the bakery.  She noted that the 
appellant's original job at the bakery, in the production 
line, was the most physically trying job in a bakery.

Records from The Methodist Hospital concern treatment for MS 
since the 1980s.  Every one of the hospitalization records 
indicates that the appellant's MS began in approximately 
1980.

A June 1995 letter from V.M.R., M.D., notes that the 
appellant had been treated for MS by his neurological service 
since July 1982.  Dr. V.M.R. stated that careful history 
taking and periodic review of the course of events of the 
appellant's symptomatology, indicated that the appellant 
first developed MS related symptoms in 1974, characterized by 
visual disturbances, fatigue, paresis of the right leg with 
ambulation difficulties and sensory symptoms in the feet and 
hands.  Dr. V.M.R. stated that all of those symptoms were 
exacerbated by exposure to high temperature.  It was Dr. 
V.M.R.'s opinion, as an MS experienced neurologist, that the 
historical symptoms represented the initial manifestation of 
the appellant's condition.

In a March 1996 letter, W.G.B., M.D., stated that the 
appellant was an old patient of his back in the summer of 
1974.  Dr. W.G.B. reported that the appellant had been seen 
at that time for symptoms of weakness, fatigue and occasional 
blurring of vision, and was thought to primarily have 
symptoms of depression.  The appellant was treated with 
medication.  Dr. W.G.B. noted that several years later a 
diagnosis of MS, progressive type, was made.  Dr. W.G.B. 
noted that the appellant had been discharged from the Navy in 
1969.  Dr. W.G.B. noted that the appellant indicated that 
that information might be of benefit to the appellant in 
establishing that the time of onset of symptoms was within 
seven years of his discharge from the military.

A May 2001 letter from a Navy physician indicates that the 
appellant had been under her care since August 1999.  She 
stated that the appellant had been diagnosed with MS in 1981, 
when he presented with optic neuritis.  

A VA neurologist examined the appellant's medical records and 
employment records in December 2002.  The physician noted 
that Dr. W.G.B.'s March 1996 letter indicates that Dr. W.G.B. 
recollected that the appellant, whom he saw in the summer of 
1974, had symptoms of weakness, fatigue and occasional 
blurring of vision.  Those symptoms were considered to be 
symptoms of depression.  The VA physician noted that those 
symptoms might represent a different disorder, not 
necessarily a neurological disorder, such as MS.  The VA 
physician noted that frequently such symptoms are seen in 
people with depression.  He noted that the appellant did not 
have symptoms which would allow for making the diagnosis of 
MS at that time.  He noted that Dr. W.G.B. did not mention 
any neurological deficit that the appellant had at that time 
of the examination (1974), which would make the possibility 
of MS unlikely.  The VA examiner noted that records revealed 
that in 1982 the appellant reported symptoms of easy 
fatigability, and according to the records at that time, the 
symptoms started over the previous couple months.  He further 
noted that the appellant was seen by Dr. V.M.R. in June of 
1983.  Dr. V.M.R. indicated that the appellant's neurological 
symptoms developed in February of 1980.  The VA physician 
also examined the appellant's employment records.  He noted 
that the appellant had symptoms of easy fatigability and 
intolerance of heat.  The VA physician stated that those 
findings were nonspecific, that there were no other symptoms 
of MS reported, and that the diagnosis of MS at that time was 
unlikely.  The VA physician concluded that it was not likely 
that the appellant suffered from MS during, or within seven 
years of completion of, his military service.  The Board 
notes that contrary to the assertions made by the appellant's 
representative in a June 2003 informal hearing presentation, 
the VA neurologist indicated that he had examined all of the 
appellant's pertinent medical records.

In a letter received in February 2001, the appellant asserted 
that he reported to sickbay for weakness and fatigue in his 
arms and legs in December 1967.  He stated that he was placed 
on light duty for one month and that the symptoms 
disappeared.  The appellant reported that he had a slight 
problem walking in March and April 1969, prior to his 
discharge from service.  The appellant stated that two weeks 
after discharge from service he went to work, and the 
following week he had another episode of weakness and fatigue 
in the arms and legs.  The appellant reported that the 
working conditions were fast-paced and very hot and that he 
again experienced fatigue and weakness in 1971, which led to 
his quitting that job.  The appellant asserted that he saw 
Dr. W.G.B. in 1974 after another more intense exacerbation of 
weakness and fatigue.  The appellant stated that at that time 
he had tingling and numbness in his arms and hands, with 
blurred vision, and that Dr. W.G.B. diagnosed depression.  
The appellant then stated that while on Reserve duty in 
February 1980 he was unable to keep up with his Commanding 
Officer when they were walking, and he had to sit down.  The 
appellant reported that in March 1980 he had another 
exacerbation while drilling in the Naval Reserve.  He stated 
that he was admitted to Western Baptist Hospital for 
observation and testing.  The appellant noted that the 
records from Western Baptist Hospital had been misfiled and 
could not be located.  The appellant further stated that he 
had discovered that his ship was sprayed nine separate times 
with a bacteria, and then with zinc cadmium sulfide.  The 
appellant included copies of internet websites discussing 
such spraying.

The Board notes that the appellant has stated that he 
experienced MS symptoms while on inactive service.  The 
appellant is not entitled to service connection for MS based 
on his inactive service, as while an individual can be 
service-connected for an injury incurred during inactive 
service, he may not be service-connected for a disease.  See 
VAOPGCPREC 86-90 (July 18, 1990); Brooks v. Brown, 5 Vet. 
App. 484, 485-486 (1993).  In other words, the fact that the 
appellant was on inactive service while diagnosed with a 
disease does not automatically mean his claim is granted.

The claimant in this case is a "veteran" based on his 
active duty service from 1967 to 1969.  Therefore, he is 
entitled to "veteran" status and the full benefit of VA 
resources for any compensation claim based on that period of 
service.  However, to the extent his claim is not based on 
that period of service, but on his period of inactive 
service, the claim must fail.  In order for the appellant to 
achieve "veteran" status and be eligible for service 
connection for disability claimed during his inactive 
service, the record must establish by a preponderance of the 
evidence that he was disabled during active duty for training 
due to a disease or injury incurred or aggravated in the line 
of duty or he was disabled from an injury incurred or 
aggravated during inactive duty training.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).  

Since MS is a disease and not an injury, the appellant is not 
entitled to service connection for MS based on his assertions 
that he experienced MS during his inactive service in 
February and March 1980.  There is no indication that MS was 
first manifested or diagnosed during a period of active duty 
or active duty for training.  Inactive duty training includes 
duty (other than full-time duty) performed by a member of the 
Reserves or the National Guard.  38 C.F.R. § 3.6(d).  In the 
absence of any evidence showing qualifying service, the 
period of inactive service in the Reserves does not qualify 
as "active military service."  It is for this reason, as 
well, that the presumptions of service connection do not 
apply.

The appellant has asserted that he may have MS due to 
exposure to Agent Orange in Vietnam.  The laws and 
regulations pertaining to Agent Orange exposure provide for a 
presumption of service connection due to exposure to 
herbicide agents for veterans who have one of several 
diseases and served on active duty in Vietnam during the 
Vietnam Era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6) and 3.309(e); see also 67 Fed. Reg. 67792-67793 
(Nov. 7, 2002).  A disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309(e) will 
be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  No 
other condition other than one listed in 38 C.F.R. § 3.309(a) 
will be considered chronic.  38 C.F.R. § 3.307(a).  

The Secretary of Veterans Affairs has formally stated that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is 
warranted."  See 68 Fed. Reg. 27630-27641 (May 20, 2003).  
Nonetheless, the United States Court of Appeals for the 
Federal Circuit has held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  That is because the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act does not preclude a veteran from establishing 
direct service connection with proof of actual direct 
causation (proof that exposure during service caused the 
disease that appeared years later).  Id.

However, the appellant is not entitled to service connection 
for MS on a presumptive basis due to exposure to Agent Orange 
as it is not one of the presumptive diseases listed in 38 
C.F.R. § 3.309(e).  The Board further notes that none of the 
medical evidence indicates a relationship between the 
veteran's MS and his exposure to Agent Orange, or to any 
other bacterial agent or spray.  He has submitted documents 
concerning germ warfare tests conducted by the military in 
the 1960s, which apparently included the ship to which he was 
assigned, the U.S.S. Power.  However, the documents he 
submitted did not indicate the dates during which the tests 
were conducted on the U.S.S. Power, so it is not known if the 
tests were done specifically during the time frame the 
appellant was assigned to that ship, as opposed to any other 
time during the 1960s.  Also, there is no medical evidence 
that exposure to the types of chemical agents involved in 
that testing led to the veteran's MS. 

In this case the only evidence indicating that the 
appellant's MS is related to service are the appellant's own 
assertions and the June 1995 letter from Dr. V.M.R.  The 
Board notes that the letters from the veteran's coworkers 
indicate that the veteran experienced fatigue while at work, 
but provide no evidence that the veteran experienced MS at 
that time.  While the appellant asserts that the fatigue and 
weakness he experienced in service were due to MS, and that 
his MS developed within seven years of discharge from 
service, as a layperson he is not competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). 

The only competent medical evidence relating the appellant's 
MS to service is the June 1995 opinion of Dr. V.M.R., which 
dated the appellant's initial manifestations of MS to 1974.  
The Board does not find that physician's opinion to be 
persuasive for the following reasons.  The Board finds that 
the greater weight of the competent medical evidence of 
record indicates that the appellant did not develop MS until 
more than seven years after discharge from service.  

Dr. V.M.R. has treated the appellant since 1982, so he is 
certainly familiar with the evolution of the appellant's MS.  
On every hospitalization document signed by Dr. V.M.R. in 
1985, 1988, 1989, 1990, etc., all the way to 1995, Dr. V.M.R. 
indicates that the appellant's MS began in 1980.  There is 
absolutely no history in any of the medical documents 
generated by Dr. V.M.R. prior to 1995 that the appellant's 
symptoms actually began in 1974.  There is a 1983 letter from 
Dr. V.M.R. stating that the appellant's MS began in 1980.  
Therefore, Dr. V.M.R.'s June 1995 opinion is directly 
contradicted by numerous documents signed and authored by him 
in the ten years before the appellant filed his claim for 
compensation.  Credibility is an adjudicative, not a medical 
determination.  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  Based on the unsupported nature of Dr. V.M.R.'s 
opinion, the Board finds it less credible.  Also, the opinion 
by Dr. V.M.R. is not entitled to more weight merely because 
that physician has treated the veteran.  VA's benefits 
statutes and regulations do not provide any basis for the 
"treating physician rule," and, in fact, conflict with such 
a rule.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

A comprehensive review of the medical records indicates that, 
other than the June 1995 opinion of Dr. V.M.R., none of the 
medical evidence relates the appellant's current MS to 
service or to within seven years of discharge from service.  
The appellant's own statements made prior to his claim for 
compensation dated onset of MS symptomatology to 1980.  There 
are records from his employer for 1977 to 1979, which contain 
no relevant complaints or diagnoses.  There is a medical 
questionnaire completed by the appellant in July 1977 in 
which he denied having symptoms such as visual impairment, 
dizzy spells, loss of balance or poor coordination, etc.  The 
appellant's service medical records do not indicate that the 
appellant experienced MS during service.  The veteran's 
service medical records also do not indicate that the 
appellant experienced any weakness, fatigue, or visual 
problems during service.  In fact, when he was hospitalized 
for viral meningitis in 1968, there is a notation that 
examination showed no muscle weakness or neurological 
defects.  There is no notation on the 1970 VA examination of 
complaints such as muscle weakness, etc., and a diagnosis of 
MS was not rendered at that time.  There are no medical 
records showing a diagnosis of or treatment for, MS from 
discharge from service in 1969 until 1981, more than 10 years 
after discharge from service.  Again, the treatment records 
from 1981, 1982, and 1983 indicate that the appellant himself 
reported having no MS symptoms prior to 1980.  Many of these 
medical records indicate that the appellant's MS had its 
onset in 1980 or 1981.  


The appellant would like to use Dr. W.G.B.'s statement to 
show the symptoms of his MS began in 1974.  At that time, Dr. 
W.G.B. treated him for complaints of weakness, fatigue, and 
blurring vision.  Dr. W.G.B. did not diagnose MS in 1974, and 
his 1996 letter does not state that those symptoms (then 
diagnosed as depression) were early manifestations of the 
appellant's MS.  Dr. W.G.B. noted the later diagnosis of MS, 
but did not state that the appellant's symptoms in 1974 were 
in any way misdiagnosed as depression.  The file was reviewed 
by a VA neurologist in December 2002, who stated that such 
symptoms are frequently seen in people with depression, and 
symptoms allowing diagnosis of MS were not present in 1974.  
Dr. W.G.B. did not indicate that the appellant actually had 
any neurological deficits in 1974, even though he complained 
of such.  The VA neurologist also reviewed the statements 
concerning the symptoms the appellant experienced in his 
post-service employment (fatigue, heat intolerance) and 
concluded such non-specific symptoms also would not support a 
diagnosis of MS.  The VA neurologist concluded that it is not 
likely the appellant suffered from MS during service or 
within seven years of service.

Also, despite the claims of continuity of symptomatology the 
appellant now makes in conjunction with his claim for 
benefits, the overwhelming medical evidence contradicts those 
statements.  See 1970 VA examination report, employment 
records, to include 1977 medical questionnaire, and records 
throughout the 1980s dating onset of symptoms to 1980 
according to the appellant.  The question of whether the 
appellant experienced certain symptoms after service (i.e., 
between 1969 and 1980) is a factual one - not medical - so 
while the Board recognizes the appellant's sincere belief in 
the merits of his claim it does not have to concede that he 
actually experienced the symptoms he reports, even if his 
treating physician chose to accept his statements.  These 
assertions must be weighed with the objective evidence of 
record.

As is true with any piece of evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  For the reasons discussed above, the Board finds 
the contemporary medical evidence, and the opinion of the VA 
neurologist, to be more probative.  Based on the fact that 
Dr. V.M.R.'s opinion is not supported by his own medical 
records generated since the early 1980s, his bare statement 
that the appellant had had symptoms of MS since 1974, in 
direct contradiction to every other reported medical history, 
is simply not persuasive.  

The Board recognizes the appellant's sincere belief that, in 
hindsight, many of the symptoms he experienced over the years 
were part of the MS, even though it was not diagnosed until 
the 1980s.  Again, he does not possess the medical knowledge 
needed to render a probative opinion on this matter.  The 
fact is that MS was not diagnosed until more than 10 years 
after service, that the service medical records show no 
relevant complaints, and the more persuasive medical evidence 
indicates that his MS began after the presumptive period.  

Since the greater weight of the evidence, and the most 
probative evidence, indicates that the appellant did not 
develop MS during service, within the seven year presumptive 
period, or as a result of any other incident of service, 
service connection for multiple sclerosis is not warranted on 
either a direct or presumptive basis.  For the reasons given 
above, the preponderance of the evidence is against the 
claim, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is therefore not for application.  A 
reasonable doubt exists where there is an approximate balance 
of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  It is a substantial doubt and one within the range 
of probability as distinguished from pure speculation or 
remote possibility.  Id.  It is not a means of reconciling 
actual conflict or a contradiction in the evidence.  Id.  In 
this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the appellant's 
claim that his current MS is related to service or was 
manifested within seven years of service.  There is not an 
approximate balance of evidence.  There is evidence not 
favorable to the claim that is of more probative value than 
the favorable evidence, and it is not error for the Board to 
favor certain evidence.  The weight to be accorded the 
medical evidence must be determined by the quality of it and 
not by quantity.  While the Board may not ignore a medical 
opinion, it is certainly free to discount the relevance of a 
physician's statement.  For the reasons stated, the Board 
finds the opinion of the VA neurologist in 2002 more 
persuasive than the other medical evidence and also supported 
by the other evidence of record, as opposed to the opinion 
from Dr. V.M.R.


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

